                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT


MOSSACK FONSECA & CO., S.A, BUFETE                        :   CIVIL ACTION NO:
MF & CO., JÜRGEN MOSSACK and                              :
RAMÓN FONSECA                                             :
                                                          :
                       Plaintiffs                         :
v.                                                        :
                                                          :
NETFLIX INC.                                              :
                       Defendant                          :   OCTOBER 15, 2019


                        ORDER TO SHOW CAUSE & [PROPOSED]
                         TEMPORARY RESTRAINING ORDER

       Upon the Verified Complaint herein, Application for Temporary Restraining Order,

Affidavit of Arthur Ventura Jr., and Memorandum of Law in Support thereof, it is hereby:

               ORDERED that the Defendants show cause before this Court on the           th day of

October, 2019, at                    o’clock   , why an Order should not be entered pursuant to

Rule 65 of the Federal Rules of Civil Procedure, enjoining the Defendants, their agents, servants,

employees, and assigns, pending further order of this Court as provided by the Federal Rules of

Civil Procedure, as requested by the Plaintiff. Briefs in support of the motion for preliminary

injunction and/or in opposition thereto shall be filed and served by the parties as follows:

       Plaintiffs on or before                                         , 2019, at          pm.

       Defendant on or before                                           , 2019, at             pm.

       AND WHEREAS, it appearing from the facts alleged in the Verified Complaint and the

Memorandum of Law in Support of the Temporary Restraining Order, that immediate and

irreparable injury, loss, or damage will result to the Plaintiff before a hearing can be held upon

Plaintiff’s motion for Preliminary Injunction, the following Proposed Order is submitted



                                                 1
                           TEMPORARY RESTRAINING ORDER

       IT IS ORDERED that a Temporary Restraining Order hereby issue without the necessity

of Plaintiffs’ posting a bond, the same continuing in full force and effect as against the

Defendant, NETFLIX INC., pending the outcome of a Preliminary Injunction hearing pursuant

to FRCP Rule 65, enjoining said Defendant, from releasing, publishing, showing, airing,

broadcasting, disseminating and/or otherwise communicating its film “The Laundromat” in

theatres and/or via its streaming platform to subscribers, using the real names of the Plaintiffs, or

any of them, absent a disclaimer and/or written acknowledgement displayed on-screen to

potential viewers confirming that Plaintiffs have never been convicted of money laundering, tax

evasion or any financial crime or conspiracy to commit such crime, and that views expressed or

implied in the movie “The Laundromat do not, and are not, meant or intended by NETFLIX

INC., to constitute proof to the contrary.

       IT IS FURTHER ORDERED that a Temporary Restraining Order hereby issue without

the necessity of Plaintiffs posting a bond, the same continuing in full force and effect as against

the Defendant, NETFLIX INC., pending the outcome of a Preliminary Injunction hearing,

pursuant to FRCP Rule 65, enjoining said Defendant from using Mossack Fonseca & Co., S.A.’s

trademarked and protected logo(s), in the movie “The Laundromat,” and/or any promotional,

informational, advertising, or other material, related to “The Laundromat,” in any Member States

of the 1929 General Inter American Convention for Trademark and Commercial Protection, to

wit: the United States and/or Peru, Bolivia, Paraguay, Ecuador, Uruguay, Dominican Republic,

Chile, Panama, Venezuela, Costa Rica, Cuba, Guatemala, Haiti, Colombia, Brazil, Mexico,

Nicaragua, or Honduras.




                                                  2
       IT IS FURTHER ORDERED that, pursuant to FRCP Rule 4(f)(3), service via e-mail

and Federal Express of a copy of this Order and the papers upon which it is granted, made upon

the Defendant , NETFLIX, or its Counsel, on or before ________________ , 2019, shall be

deemed good and sufficient service and notice thereof.

       IT IS FURTHER ORDERED,




              Dated at,         , Connecticut, this       day of                , 2019.



                                          BY: ____________________________________
                                            UNITED STATES DISTRICT COURT JUDGE




                                               3
